DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 06/28/2022 . As directed by the amendment: claims 1 and 9 have been amended, and claims 6-7 and 11 have been canceled. Currently, claims 1-5 and 8-10 are pending and are being examined 
Claim Objections
Claim 1 and 8-10 are objected to because of the following informalities:   
Claim 1 recites the limitation “wherein each tube in the assembly device further comprises an upper portion and a lower portion between the second end and the attachment portion, wherein a length of the upper portion of each tube in the assembly is greater than a length of the lower portion of each tube in the assembly”, which is unclear as to if the claim refers to the drainage tube and the fluid delivery tube or of different tubes within the assembly. Instances of “each tube” within the claim should read -each tube of the drainage tube and the fluid delivery tube-
Further, “between the first end and the attachment portion and a lower portion between the second end and the attachment portion” is unclear as to if the claim refers to the first and second ends of the drainage tube, the fluid delivery tube, or both. The limitation should read -between the first end of each of the drainage tube and the fluid delivery tube and the attachment portion and a lower portion between the second end of each of the drainage tube and the fluid delivery tube and the attachment portion”
Regarding claim 8, “wherein the first end of each fluid delivery tube is attached to a fluid delivery tube connector, and the second end of each said fluid delivery tube is connected to a fluid delivery tube connector” is unclear as to if the fluid delivery tube connectors are part of the “pair of fluid delivery tube connectors” or are a different set of fluid delivery tube connectors. The limitation is recommended to read -wherein the first each of each fluid delivery tube is attached to one of the fluid delivery tube connectors of the pair of fluid delivery tube connectors, and the second end of each said fluid delivery tube is connected to another delivery tube connector of the pair of fluid delivery tube connectors-
Regarding claim 9, “wherein a portion of the exterior surface of each of said drainage tube and said plurality of fluid delivery tubes are fixedly attached to the exterior surface of at least one other tube of said drainage tube and said plurality of fluid delivery tubes to form an attachment portion” should read “ wherein a portion of the exterior surface of each of said drainage tube and said plurality of fluid delivery tubes are fixedly attached to the exterior surface of at least one tube of said drainage tube and said plurality of fluid delivery tubes to form an attachment portion”
Regarding claim 10, the limitation “wherein each of said tubes in the assembly further comprises an upper portion disposed between the first end and the attachment portion and a lower portion between the second end and the attachment portion” should read as -wherein each of said delivery tube and said plurality of fluid delivery tubes in the assembly further comprises an upper portion disposed between the first end of each of the delivery tube and the plurality of fluid delivery tubes and the attachment portion and a lower portion between the second end of each of the delivery tube and the plurality of fluid delivery tubes and the attachment portion-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “an attachment portion” is unclear as to if this attachment portion is different from “an attachment portion” of claim 1. For the purpose of examination, the limitation will be interpreted as -the attachment portion-
Claim 10 is subsequently rejected as being dependent on rejected claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin (EP 2425870) in view of Vanden (US 5857961)
Regarding claim 1, Schmidlin discloses a catheter tubing device assembly (fig. 1, multi-lumen extension 10, see paragraph 0015 of translation, “The proximal end of the multi-lumen extension is intended to be attached to a catheter”) comprising:
a drainage tube 12a having an exterior surface (fig. 1, lumen extension 12a inherently has an exterior surface), a first end 18, and a second end 14 (fig. 1, distal end 14 and proximal end 18)
a first drainage tube connector 24’ and a second drainage tube connector 22’, wherein said first end of said drainage tube is attached to said first drainage tube connector, and said second end of said drainage tube is connected to said second drainage tube connector (fig. 1, female Luer connection 24’ attached to proximal end 18, and male Luer connection 22’ attached to distal end 16),
a fluid delivery tube 12b having an exterior surface, a first end 18, and a second end 14 (fig. 1, lumen extension 12b inherently has an exterior surface, and has a distal end 14 and proximal end 18), and
a first fluid delivery tube connector 24’ and second fluid delivery tube connector 22’, wherein said first end of said fluid delivery tube is attached to said first fluid delivery tube connector, and said second end of said fluid delivery tube is connected to said second fluid delivery tube connector (fig. 1, male Luer connector 22’ attached to distal end 14, and female Luer connector 24’ on proximal end 18);
wherein a portion of the exterior surface of said drainage tube 12a is fixedly attached to a portion of the exterior surface of said fluid delivery tube 12b to form an attachment portion 28, 28’ such that said drainage tube and said fluid delivery tube form a bundle (fig. 1, attachment 28 at line-shaped contact section 28’).
wherein each tube in the assembly device further comprises an upper portion 20 between the first end and the attachment portion (fig. 1, proximal end region 20 between attachment 28 and proximal end 18) and a lower portion 16 between the second end and the attachment portion (fig. 1, distal end region 16 between attachment 28 and distal end 14).
but is silent to wherein a length of the upper portion of each tube in the assembly is greater than a length of the lower portion of each tube in the assembly.
However, Vanden appears to teach a tubing system for a medical device (fig. 1, proximal portion 92, bundle segments 94 and 96, and irrigation tube segment 84 combined at hub member 82, connecting to connector 70 of the instrument 10) wherein a length of the upper portion 92 is greater than a length of the lower portion (see annotated fig. 1 below).

    PNG
    media_image1.png
    534
    745
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the upper portion disclosed in Schmidlin to have a greater length than the lower portion, as taught and suggested by Vanden, for the purpose of providing a suitable means of allowing a larger degree of freedom for the operating end of the assembly, thereby allowing the user to more easily maneuver the device.
Regarding claim 2, Schmidlin discloses wherein the first drainage tube connector is operable to attach to a drainage lumen of a catheter (see paragraph 0015 of translation, “The proximal end of the multi-lumen extension is intended to be attached to a catheter”, thus operable to attach to a drainage lumen of a catheter as needed), and the second drainage tube connector is operable to attach to a container assembly operable to hold fluid that is drained (paragraph 0034, “Optionally, the individual lumen 12 may be connected to a medical source (not shown), such as an infusion pump or an infusion bag, by means of this male Luer-lock connector 22’”, thereby suggesting that the second end is operable to attach to a container assembly operable to hold fluid that is drained, when said container is connected with a corresponding female Luer-lock connector)..
Regarding claim 3, Schmidlin discloses wherein the first delivery tube connector is operable to attach to a fluid delivery lumen of a catheter (fig. 1, female Luer-lock connector 24’ is operable to attach to a fluid delivery lumen when there is a corresponding male Luer-lock connector on the fluid delivery lumen of the catheter), and the second fluid delivery tube connector is operable to attach to an assembly holding fluid to be delivered (see translation, paragraph 0034, “Optionally, the individual lumen 12 may be connected to a medical source (not shown), such as an infusion pump or an infusion bag, by means of this male Luer-lock connector 22’”).
Regarding claim 4, Schmidlin discloses wherein the connectors are pressurized male/female Luer locks (fig. 1, male Luer-lock 22’, female Luer-lock 24’). NOTE: applicant discloses in the specification that the tube connectors are selected form a group of pressurized connectors including male/female locking mechanisms, such as Luer locks, (see application specification, paragraph 0020).
Regarding claim 8, Schmidlin discloses a device further comprising a plurality of fluid delivery tubes (see translation, paragraph 0021, “In a further preferred embodiment according to the invention, the multi-lumen extension comprises at least three, preferably three to five, single lumen extensions”, fig. 3, lumen 12b is a fluid delivery tube, and lumens 12c, 12d, and 12e are a further plurality of fluid delivery tubes), wherein each fluid delivery tube of said plurality of fluid delivery tubes comprises an exterior surface, a first end 18, a second end 14, and a pair of fluid delivery tube connectors (fig. 1, extensions 12b and 12C have an exterior surface, a proximal first end 18, a distal second end 14, and connectors 22’ and 24’); wherein the first end of each fluid delivery tube is attached to a fluid delivery tube connector, and the second end of each said fluid delivery tube is connected to a fluid delivery tube connector (fig. 1, connectors 22’ attached to distal end 14, 24’ attached to proximal end 18).
Regarding claim 9, Schmidlin discloses wherein a portion of the exterior surface of each of said drainage tube and said plurality of fluid delivery tubes is fixedly attached to the exterior surface of at least one other tube of said drainage tube and said plurality of fluid delivery tubes to form the attachment portion (fig. 1, lumens 12a and 12b attached by top attachment 28, and lumens 12b and 12c attached by bottom attachment 28).
Regarding claim 10, Schmidlin discloses wherein each of said tubes in the assembly further comprises an upper portion 20 disposed between the first end and the attachment portion and a lower portion 16 between the second end and the attachment portion (fig. 1, lumens 12a, 12b, and 12c each have distal end region 16 and proximal end region 20).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin in view of Vanden, and in further view of Pinchuk (US 20130165905).
Regarding claim 5, Schmidlin discloses wherein the drainage tube further comprises a drainage tube diameter (fig. 2, inner diameter 46 of lumen 12a), and wherein the fluid delivery tube further comprises a fluid delivery tube diameter (fig. 2, inner diameter 46 of lumen 12b), but is silent to wherein the drainage tube diameter is larger than the fluid delivery tube diameter.
However, multi-lumen catheters known in the art typically have the drainage lumen be the largest of the plurality of lumens, as seen in Pinchuk (fig. 10, drainage lumen 1120 larger than inflation lumen 1130, see paragraph 0009). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drainage tube diameter disclosed in Schmidlin to be larger than the fluid delivery tube diameter, as suggested by Pinchuk, for the purpose of providing a sufficient size for fluid to leave the drainage port of the multi-lumen catheter, and since cooperating parts (i.e., the drainage lumen of the catheter and the corresponding tubing) should be sized to cooperate with each other.
Response to Arguments
Applicant's arguments filed on 06/28/2022 have been fully considered but they are not persuasive. 
In response to Applicant' s argument regarding amended claim 1 and previous claim 7 that “Applicant respectfully disagrees that one of ordinary skill in the art would combine these two disclosures and result in Applicant’s claimed catheter tubing device” and  “In fact, one of ordinary skill in the art would not be motivated to modify Schmidlin with Vanden because Vanden discloses the exact problem that Applicant’s claimed invention intends to solve with the claimed catheter tubing device…doing so would not result in Applicant’s claimed invention because clearly the looping in the system, seen in Figure 1, presents the exact problem that Applicant’s claimed invention addresses”, it is noted that Applicant is simply attacking Vanden in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Schmidlin and Vanden. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Schmidlin already teaches a tubing system that avoids looping and entanglement in the system (see translation of Schmidlin, paragraph 0016, “individual lumen extensions in use have a directed order and the risk of entanglement is considerably minimized, since the individual lumen extensions are attached in sections to each other”), and Vanden is cited only to teach specifically a proportion of the upper portion length and the lower portion length of the tubing system (i.e., the length of the upper portion is greater than the length of the lower portion). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the upper portion disclosed in Schmidlin to have a greater length than the lower portion, as taught and suggested by Vanden, for the purpose of providing a suitable means of allowing a larger degree of freedom for the operating end of the assembly, thereby allowing the user to more easily maneuver the device.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to prevent looping in the system”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to the argument, “Specifically, the determination of obviousness cannot be based on the hindsight combination of components selectively culled from multiple references in order to support an allegation of obviousness cannot be based on the hindsight combination of combination of components selectively culled from multiple references in order to support an allegation of obviousness… As such, it is improper to combine Schmidlin with Vanden and result in Applicant’s amended claim 1 because the proposed modification of Schmidlin with Vanden rather than resulting in Applicant’s claimed catheter tubing system, results in creating the problem of a conventional looping of tubes”, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Moreover, the proposed combination of Schmidlin and Vanden would not result in creating the problem of a conventional looping of tubes as Schmidlin avoids said conventional looping of tubes, and Vanden merely teaches the length of the upper portion having being greater than the length of the lower portion.
In response to the argument in regards to claim 5, “Applicant respectfully asserts that Schmidlin does not teach every element of claim 5. The Pinchuk disclosure does not remedy the above-discussed deficiencies of the Schmidlin disclosure, nor is it relied upon as such”, the examiner notes that the proclaimed deficiencies of Olsen have been addressed in the response above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Appling (US 20100168642) discloses a multilumen venous catheter wherein the tubing in the area distal to the hub is longer than the tubing in the area proximal to the hub.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785